Exhibit 10.59

 

GUARANTY

 

OF

 

STAR TOBACCO, INC.

 

STAR SCIENTIFIC, INC., a corporation organized and existing under the laws of
Delaware (the “Company”) and the corporate parent of STAR TOBACCO, INC., a
corporation organized and existing under the laws of the Commonwealth of
Virginia (“Guarantor”), has issued to MANCHESTER SECURITIES CORP., a corporation
organized under the laws of the State of New York (the “Payee”), an 8% Senior
Convertible Debenture due March 25, 2006 in the principal amount of $9,000,000
(the “Debenture”) pursuant to the Securities Purchase Agreement dated March 25,
2004 (the “Purchase Agreement”).

 

Section 1. Guaranty.

 

(a) In consideration of Payee purchasing the Debenture and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby absolutely, irrevocably and unconditionally
guarantees to Payee the full payment and performance when due of any and all
obligations and undertakings of the Company under the Debenture, the Purchase
Agreement and the Security Agreement (the “Security Agreement”) being entered
into pursuant to the Purchase Agreement (such obligations and undertakings shall
hereinafter be referred to as the “Obligations”), together with all reasonable
attorneys’ fees, disbursements and all other costs and expenses of collections
reasonably incurred by Payee in enforcing any of such Obligations pursuant to
the Security Agreement and/or this Guaranty.

 

(b) Notwithstanding the provisions of Section 1(a), Guarantor’s obligations
hereunder shall not exceed the maximum amount that would not be subject to
avoidance under fraudulent conveyance, fraudulent transfer, and other similar
laws.

 

Section 2. Certain Guarantor Waivers.

 

(a) Waivers of Notice, Etc. Guarantor waives notice of acceptance of this
Guaranty and notice of the creation or performance of any of the Obligations,
and waives presentment, demand of payment, protest or notice of protest, notice
of dishonor or nonperformance of any of the Obligations, suit or taking other
action or non-action by Payee, the Company or any other guarantor against, and
any other notice to, any party liable thereon (including, without limitation,
Guarantor). Guarantor also hereby waives any notice of default by the Company
and any other notice to which Guarantor might otherwise be entitled, the right
to interpose any counterclaim or consolidate any other action with an action on
this Guaranty, and the benefit of any statute of limitations affecting its
liabilities hereunder or the enforcement hereof. No act or omission of any kind
in connection with any of the foregoing shall in any way impair or otherwise
affect the legality, validity, binding effect or enforceability of any term or
provision of this Guaranty or any of the obligations of Guarantor hereunder.

 

(b) Guaranty Not Affected. Guarantor hereby covenants, agrees and consents that
Payee may, at any time and from time to time (whether or not after revocation or
termination of this Guaranty), without incurring responsibility to Guarantor,
and without impairing or releasing



--------------------------------------------------------------------------------

any of the obligations of Guarantor hereunder and, upon or without any terms or
conditions, and in whole or in part: (i) agree with the Company to change the
manner, place or terms of performance, including (without limitation) any change
to or extend the time of performance of, renew or alter, any of the Obligations,
any security therefor, or any other liability incurred directly or indirectly in
respect thereof, or to make any other change in the Obligations, and the
guaranty herein made shall apply to the Obligations as so changed, extended,
renewed or altered; (ii) take additional security, for or sell, exchange,
release, surrender, substitute, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, any of the Obligations or any other
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against; (iii) exercise or
refrain from exercising any rights against the Company or others (including,
without limitation, until such time as this Guaranty has been terminated,
Guarantor) or otherwise act or refrain from acting; (iv) settle or compromise
any Obligation, any security therefor, or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and/or
subordinate the performance of all or any part thereof to the performance of any
of the Obligations (whether due or not) to creditors of the Company other than
Payee and Guarantor; (v) apply any sums by whomsoever paid or howsoever realized
to any Obligation regardless of what Obligations remain unperformed; (vi)
cancel, compromise, modify, or waive the provisions of any document relating to
any of the Obligations; (vii) release any other guarantor or surety of the
Obligations; and (viii) grant the Company any indulgence as Payee may, in its
sole discretion, determine.

 

(c) Failure to Perfect Lien, Etc. No failure by Payee to file, record or
otherwise perfect any lien or security interest, nor any improper filing or
recording, nor any failure by Payee to insure or protect any security nor any
other dealing (or failure to deal) with any security by Payee with respect to
any of the Obligations, shall impair or release any of the obligations of
Guarantor hereunder. No invalidity, irregularity or unenforceability of all or
any part of the Obligations or of any security therefor shall affect, impair or
be a defense to this Guaranty, and this Guaranty is a primary obligation of
Guarantor.

 

(d) Waiver of Subrogation. No payment by Guarantor except the performance in
full of the Obligations shall entitle Guarantor to be subrogated to any of the
rights of Payee. Guarantor shall have no right of reimbursement or indemnity
whatsoever and no right of recourse to or with respect to any assets or property
of the Company or to any security for the Obligations, unless and until all of
the Obligations have been performed in full, other than as such reimbursement or
indemnity rights are waived in the next paragraph below.

 

(e) Payment Guaranty; Waiver of Defenses, Counterclaims, Etc. Guarantor hereby
agrees that this Guaranty constitutes guaranty of payment, performance and
compliance (and not a guaranty of collection only), and waives any right to
require that any resort be had by Payee to the Company or any other guarantor or
to any security pledged with respect to the performance of any of the
Obligations. Further, this guaranty of payment is absolute and unconditional,
and shall remain valid, binding and fully enforceable irrespective of any
circumstance (other than payment in full of the obligations) of any nature that
might otherwise constitute a defense, offset, claim, abatement or counterclaim
that Guarantor or the Company may assert against Payee with respect to any of
the Obligations or otherwise, including, but not limited to, failure of
consideration, fraudulent inducement, breach of warranty, payment, statute of
frauds, statute of

 

2



--------------------------------------------------------------------------------

limitations, accord and satisfaction, and usury, and irrespective of the
validity, legality, binding effect or enforceability of the terms of any
agreement or instrument relating to any of the Obligations. Guarantor hereby
absolutely, unconditionally and irrevocably waives any and all rights to assert
any such defenses, offsets, claims, abatements and counterclaims. In the event
Payee is not permitted or otherwise unable (solely because of the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding) to
accelerate the Obligations but would otherwise be permitted to do so at such
time pursuant to the Purchase Agreement, Payee may demand performance in full
under this Guaranty as if all of the Obligations had been duly accelerated, and
Guarantor will not raise, and hereby expressly waives, any claim or defense with
respect to such acceleration.

 

Section 3. Remedies. In the case of any proceedings to collect any obligations
of Guarantor, Guarantor shall pay all reasonable, out-of-pocket costs and
expenses for collection and enforcement of this Guaranty, including reasonable
attorneys’ fees and disbursements. Upon the occurrence and during the
continuance of any failure of any of the Obligations to be performed when due,
taking into account any opportunity for performance in accordance with the
applicable agreement, Payee may elect to nonjudicially or judicially foreclose
against any real or personal property security it holds for the Obligations, or
accept an assignment of any such security in lieu of foreclosure or compromise
or adjust any part of the Obligations, or make any other accommodation with the
Company or any other guarantor, pledgor or surety, or exercise any other remedy
against the Company or any other guarantor, pledgor or surety, or any security,
in accordance with and subject to the provisions of the documents creating such
security interests. No such action by Payee will release, limit or otherwise
affect the obligations of Guarantor to Payee, even if the effect of that action
is to deprive Guarantor of the right to collect any reimbursement from the
Company or any other person for any sums paid to Payee.

 

Section 4. Reinstatement, Indemnification, Etc. Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored by the Collateral Agent or the
Secured Party upon the bankruptcy or reorganization of the Company or is
otherwise set aside as a fraudulent conveyance, transfer or void or violable as
a preferential transfer or otherwise set aside by a court order or decision.
Guarantor hereby indemnifies Payee, and agrees to reimburse and hold Payee
harmless on demand, from and against all actions, claims, losses, judgments,
damages, amounts paid in settlement and expenses (including reasonable
attorneys’ fees and court costs) brought against or incurred by Payee and
arising out of, relating to or in connection with any of the Obligations.

 

Section 5. Waiver of Rights, Etc. No delay on the part of Payees in exercising
any of their options, powers or rights, or partial or single exercise thereof,
shall constitute a waiver thereof. No waiver of any of their rights hereunder,
and no modification or amendment of this Guaranty, shall be deemed to be made by
Payee unless the same shall be in writing, duly signed by an officer of Payee on
behalf of Payee, and each such waiver, if any, shall apply only with respect to
the specific instance involved, and shall in no way impair the rights of Payee
or the obligations of Guarantor to Payee in any other respect at any other time.

 

Section 6. Enforcement, Etc. Payees, in their sole discretion, may proceed to
exercise or enforce any right, power, privilege, remedy or interest that Payee
may have under this

 

3



--------------------------------------------------------------------------------

Guaranty, the Obligations or any applicable law: at law, in equity, in rem or in
any other forum available under applicable law; without notice except as
otherwise expressly required by law provided herein; without pursuing,
exhausting or otherwise exercising or enforcing any other right, power,
privilege, remedy or interest that Payee may have against or in respect of
Guarantor, the Obligations, the Company, any other guarantor, surety, pledgor,
collateral or any other person or thing; and without regard to any act or
omission of Payee or any other person.

 

Section 7. Reliance. Guarantor expressly acknowledges that Guarantor has not
received or relied upon any oral or written agreements, understandings,
representations or warranties from Payee or any other party with respect to this
Guaranty (or any of Guarantor’s obligations hereunder), and that this Guaranty
contains the entire understanding of the parties with respect to the subject
matter hereof and supersedes and replaces any and all prior oral or written
agreements and understandings with respect thereto.

 

Section 8. Representations, Warranties and Agreements of Guarantor. Guarantor
hereby makes the following representations and warranties to Payee as of the
date hereof:

 

(a) Organization and Qualification. Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Virginia, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Guarantor has no subsidiaries. Guarantor is duly qualified to do business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, (x)
adversely affect the legality, validity or enforceability of any of this
Guaranty in any material respect, (y) have a material adverse effect on the
results of operations, assets, prospects, or financial condition of Guarantor or
(z) adversely impair in any material respect Guarantor’s ability to perform
fully on a timely basis its obligations under this Guaranty (a “Material Adverse
Effect”).

 

(b) Authorization; Enforcement. Guarantor has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Guaranty, and otherwise to carry out its obligations hereunder. The execution
and delivery of this Guaranty by Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Guarantor. This Guaranty has been duly executed
and delivered by Guarantor and constitutes the valid and binding obligation of
Guarantor enforceable against the Guarantor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c) No Conflicts. The execution, delivery and performance of this Guaranty by
Guarantor and the consummation by Guarantor of the transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of its
Certificate of Incorporation or By-laws or (ii) conflict with, constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,

 

4



--------------------------------------------------------------------------------

acceleration or cancellation of, any agreement, indenture or instrument to which
Guarantor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Guarantor is subject (including Federal
and state securities laws and regulations), or by which any material property or
asset of Guarantor is bound or affected, except in the case of each of clauses
(ii) and (iii), such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as could not, individually or in the
aggregate, have or result in a Material Adverse Effect. The business of
Guarantor is not being conducted in violation of any law, ordinance or
regulation of any governmental authority, except for violations which,
individually or in the aggregate, do not have a Material Adverse Effect.

 

(d) Consents and Approvals. Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
person in connection with the execution, delivery and performance by Guarantor
of this Guaranty except where failure to obtain such consent, waiver,
authorization or to make such filing or registration would not result in
Material Adverse Effect.

 

Section 9. Successors and Assigns. This Guaranty is binding upon Guarantor and
its successors or assigns, and shall inure to the benefit of Payee and its
respective successors and permitted assigns. This Guaranty may not be assigned
by Payee except to permitted transferees of the Debentures.

 

Section 10. Modification, Etc. This Guaranty cannot be terminated or changed
orally and no provision hereof may be modified or waived except in writing by
the holders of 75% of the outstanding principal amount of the Debentures.

 

Section 11. Section and Other Headings. The Sections and other headings
contained in this Guaranty are for reference purposes only and shall not affect
the meaning or interpretation of this Guaranty.

 

Section 12. Governing Law. THIS GUARANTY AND THE RIGHTS OF PAYEE AND THE
OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW OR CHOICE OF LAW.

 

Section 13. Severability. In the event that any term or provision of this
Guaranty shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability (a) by or before that authority
of the remaining terms and provisions of this Guaranty, which shall be enforced
as if the unenforceable term or provision were deleted, or (b) by or before any
other authority of any of the terms and provisions of the Guaranty.

 

Section 14. Consent to Jurisdiction. Guarantor hereby irrevocably submits to the
exclusive jurisdiction and venue of any New York state and federal court located
in New York

 

5



--------------------------------------------------------------------------------

County, New York, over any action or proceeding arising out of any dispute
between Guarantor and Payee, and Guarantor further irrevocably consents to the
service of any process in any such action or proceeding by the mailing of a copy
of such process to Guarantor at the address set forth below.

 

Section 15. Waiver of Jury Trial, Inconvenient Forum. GUARANTOR AND, BY
ACCEPTING THIS GUARANTY, PAYEE, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND ANY RIGHT TO OBJECT TO INCONVENIENT FORUM OR IMPROPER
VENUE IN NEW YORK COUNTY, NEW YORK. GUARANTOR HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF PAYEE NOR PAYEE’S COUNSEL HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT PAYEES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. GUARANTOR ALSO ACKNOWLEDGES THAT
PAYEES HAVE BEEN INDUCED TO ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE
FOREGOING WAIVER OF TRIAL BY JURY.

 

Section 16. Release. At such time as the Debentures shall have been paid in
full, this Agreement and all Obligations (other than those expressly stated to
survive such termination) of the Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the request and sole expense of the Guarantor following any such termination,
the Collateral Agent shall execute and deliver to the Guarantor such documents
as such Guarantor shall reasonably request to evidence such termination.

 

Dated the 25 day of March, 2004

 

STAR TOBACCO, INC.

 

By:

 

/s/    PAUL H. LAMB III        

--------------------------------------------------------------------------------

Paul H. Lamb III

Address:

801 Liberty Way

--------------------------------------------------------------------------------

Chester, VA 23836

--------------------------------------------------------------------------------

 

6